              Case 2:20-cv-00284-TSZ Document 21 Filed 03/25/21 Page 1 of 2




 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
          PUGET SOUNDKEEPER
          ALLIANCE,
 8
                                Plaintiff,
 9                                                       C20-284 TSZ
               v.
10                                                       MINUTE ORDER
          ARDAGH GLASS INC,
11
                                Defendant.
12

13        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
14
            (1)    This matter having come before the Court on the parties’ stipulated motion
     for continuance of the deadlines to file amending pleadings and disclosure of expert
15
     testimony under FRCP 26(a)(2), docket no. 20, and the Court having reviewed the file
     and pleadings herein, and being otherwise fully advised on the matter, hereby finds and
16
     concludes that good cause exists to continue the deadlines for filing amending pleadings
     and disclosure of expert testimony under FRCP 26(a)(2) forty-five (45) days. The
17
     schedule set forth in the scheduling order (Dkt. 14) is amended; the deadline for
     amending pleadings is May 13, 2021 and for disclosure of expert testimony under FRCP
18
     26(a)(2) is May 13, 2021.
19
     //
20
     //
21

22

23

     MINUTE ORDER - 1
              Case 2:20-cv-00284-TSZ Document 21 Filed 03/25/21 Page 2 of 2




 1          (2)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
 2
            Dated this 25th day of March, 2021.
 3

 4                                                   William M. McCool
                                                     Clerk
 5
                                                     s/Gail Glass
 6                                                   Deputy Clerk

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
